UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended:November 30, 2008 Commission File Number: 333-13993 ROSEWIND CORPORATION (Exact name of registrant as specified in its charter) COLORADO 47-0883144 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 16, Loveland, Colorado 80537 (Address of principal executive offices) (Zip code) (970) 635-0346 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.Yes [X]NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule 12(b) of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[ ] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes [ ]No[X] As of December 5, 2008, 3,389,000 shares of common stock, no par value of registrant were outstanding. ROSEWIND CORPORATION Index Page PART IFINANCIAL INFORMATION Item 1. Financial Statements for the period ended November 30, 2008 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Statement of Changes in Shareholders' Deficit 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis and Plan of Operation 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 Item 4T. Controls and Procedures 10 PART IIOTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A.Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 15 - 2 - ROSEWIND CORPORATION (A Development Stage Company) Balance Sheets November 30, August 31, 2008 2008 Assets (unaudited) Current Assets: Cash $ 18,084 $ 37,643 Prepaid asset 363 164 Total current assets 18,447 37,807 Property and equipment, net 34,783 36,266 Total assets $ 53,230 $ 74,073 Liabilities and Shareholders’ Equity Current liabilities: Accrued interest payable, related party $ 722 $ — Loans payable to related party 49,415 48,115 Total current liabilities 50,137 48,115 Shareholders’ equity: Common stock, no par value; 20,000,000 shares authorized, 3,389,000 and 3,389,000 shares issued and outstanding, respectively 205,250 205,250 Additional paid-in capital 16,810 16,004 Accumulated other comprehensive gain (992 ) 449 Accumulated deficit (500 ) (500 ) Deficit accumulated during development stage (217,475 ) (195,245 ) Total shareholder’s equity 3,093 25,958 Total liabilities and shareholders' equity $ 53,230 $ 74,073 See accompanying notes to financial statements - 3 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Operations (Unaudited) March 1, 2005 (Inception) For the Three Months Ended Through November 30, November 30, 2008 2007 2008 Revenue $ — $ — $ — Operating expenses: Professional fees 9,143 5,920 51,498 Contributed services, related party (Note 3) 740 1,300 14,011 General and administrative 11,625 8,023 144,329 Total operating expenses 21,508 15,243 209,838 Loss from operations (21,508 ) (15,243 ) (209,838 ) Other Income (Expense) Interest expense (722 ) (516 ) (7,637 ) Total other expenses (722 ) (516 ) (7,637 ) Net loss (22,230 ) (15,759 ) (217,475 ) Other Comprehensive Income (Loss) Gain (loss) on foreign currency exchange (1,441 ) 267 (992 ) Total Comprehensive Loss $ (23,671 ) $ (15,492 ) $ (218,467 ) Basic and diluted loss per share $ (0.01 ) $ (0.00 ) Basic and diluted weighted average common shares outstanding 3,389,000 3,203,111 See accompanying notes to financial statements - 4 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Changes in Shareholders' Equity Deficit Accumulated Accumulated Additional Other During Common Stock Paid-in Comprehensive Accumulated Development Shares Amount Capital Loss Deficit Stage Balance at March 1, 2005 (inception) 100,000 $ 500 $ 100 $ — $ (500 ) $ — Common stock issued in exchange for a Sailing vessel at $0.034 per share 1,150,000 39,000 — Net loss, period ended August 31, 2005 — (18,677 ) Balance at August 31, 2005 1,250,000 39,500 100 — (500 ) (18,677 ) Common stock issued for services at $0.04 per share 700,000 28,000 — Common stock issued for services to a related party at $0.04 per share 700,000 28,000 — Common stock issued for cash at $0.10 per share 500,000 50,000 — Contributed capital — — 1,965 — — — Net loss, year ended August 31, 2006 — (70,441 ) Balance at August 31, 2006 3,150,000 145,500 2,065 — (500 ) (89,118 ) Contributed capital — — 925 — — — Office space contributed by an officer. — — 1,200 — — — Services contributed by an officer — — 7,271 — — — Foreign currency exchange gain — — — 417 — — Net loss, year ended August 31, 2007 — (48,954 ) Balance at August 31, 2007 3,150,000 145,500 11,461 417 (500 ) (138,072 ) Common stock issued for cash at $0.25 per share 239,000 59,750 — — Contributed capital — — 669 — — — Office space contributed by an officer — — 1,200 — — — Services contributed by an officer — — 2,674 — — — Foreign currency exchange gain — — — 32 — — Net loss, year ended August 31, 2008 — (57,173 ) Balance at August 31, 2008 3,389,000 205,250 16,004 449 (500 ) (195,245 ) Contributed capital (unaudited) — — 66 — — — Office space contributed by an officer (unaudited) — — 300 — — — Services contributed by an officer (unaudited) — — 440 — — — Foreign currency exchange loss (unaudited) — — — (1,441 ) — — Net loss, period ended November 30, 2008 (unaudited) — (22,230 ) Balance at November 30, 2008 (unaudited) 3,389,000 $ 205,250 $ 16,810 $ (992 ) $ (500 ) $ (217,475 ) See accompanying notes to financial statements - 5 - ROSEWIND CORPORATION (A Development Stage Company) Statements of Cash Flows (Unaudited) March 1, 2005 (Inception) For the Three Months Ended Through November 30, November 30, 2008 2007 2008 Cash flows from operating activities: Net loss $ (22,230 ) $ (15,759 ) $ (217,475 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation expense 1,483 1,682 24,512 Contributed capital to fund expenses 806 1,300 16,710 Common stock issued for services — — 56,000 Changes in operating assets and liabilities: (Increase) decrease in prepaid services (199 ) (136 ) (363 ) Increase (decrease) in accounts payable and accrued liabilities (719 ) 2,538 6,644 Net cash used in operating activities (20,859 ) (10,375 ) (113,972 ) Cash flows from investing activities: Cash paid for fixed assets — (3,638 ) (20,294 ) Net cash used in investing activities — (3,638 ) (20,294 ) Cash flows from financing activities: Common stock issued for cash — 59,750 109,750 Proceeds from related party loans 1,300 — 42,500 Net cash provided by financing activities 1,300 59,750 152,250 Net change in cash (19,559 ) 45,737 17,984 Cash, beginning of period 37,643 23,358 100 Cash, end of period $ 18,084 $ 69,095 $ 18,084 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $ — $ — $ — Interest $ — $ — $ — NON CASH FINANCING ACTIVITIES: Common stock issued for services $ — $ — $ 56,000 See accompanying notes to financial statements - 6 - ROSEWIND CORPORATION (A Development Stage Company) Notes to Condensed, Unaudited Financial Statements Note 1:Basis of Presentation The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements includes normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company’s most recent audited financial statements and notes thereto included in its Form 10-K.Operating results for the three months ended November 30, 2008 are not necessarily indicative of the results that may be expected for the year ending August 31, 2009. Note 2:Going Concern The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.As shown in the accompanying financial statements, the Company is a development stage enterprise with losses since inception and a limited operating history.These factors, among others, may indicate that the Company will be unable to continue as a going concern for a reasonable period of time. The financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that might be necessary should the Company be unable to continue as a going concern.The Company’s continuation as a going concern is dependent upon its ability to generate sufficient cash flow to meet its obligations on a timely basis and ultimately to attain profitability.The Company intends to seek additional funding through equity offerings to fund its business plan.There is no assurance that the Company will be successful in raising additional funds. Note 3:Related Party Transactions As of August 31, 2008 the company had a secured promissory note to the sole officer and director for $48,115 for working capital. During the quarter ended November 30, 2008, the Company has reduced this note to $34,783 and moved the balance to an unsecured note.The loan carries a 6% interest rate, matures on February 28, 2009 and is secured by the sailing vessel.Accrued interest payable on the loan totaled $522 as of November 30, The Company also has an unsecured promissory note to the sole officer and director for $14,632 for working capital.The loan carries a 6% interest rate and is due on demand.Accrued interest payable on the note totaled $200 as of November 30, 2008. For the period ended November 30, 2008 the sole officer of the Company contributed services valued at $740. This amount has been booked to additional paid in capital. - 7 - ROSEWIND CORPORATION (A Development Stage Company) Part I. Item 2.Management’s Discussion and Analysis of Financial Conditions and Results of Operations Forward-looking statements The following discussion should be read in conjunction with the financial statements of Rosewind Corporation (the “Company”), which are included elsewhere in this Form 10-Q. This Quarterly Report on Form10-Q contains forward-looking information. Forward-looking information includes statements relating to future actions, future performance, costs and expenses, interest rates, outcome of contingencies, financial condition, results of operations, liquidity, business strategies, cost savings, objectives of management, and other such matters of the Company. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward-looking information to encourage companies to provide prospective information about themselves without fear of litigation so long as that information is identified as forward-looking and is accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those projected in the information.
